DETAILED ACTION
This action is responsive to Applicant’s response filed 9/7/2021.

Allowable Subject Matter
Claims 1-3, 6-12, and 15-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Based on the amendments filed 9/7/2021, a thorough search for prior arts on PE2E and STIC databases and on domains (IP.com and Google Scholar) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of information handling system and method for configuring a connectivity switch between a first and second device and first and second processors according to the specific first, second, and third configurations and featuring the specified baseboard management controller, printed circuit board, and physical communication link configuration and device setup, internal routing, and connectivity link communication configuration for such, configured with all of the limitations in conjunction with one another as claimed by Applicant to form the specified independent claims 1, 10, and 19. Dependent claims 2-3, 6-9, 11-12, 15-18, and 20 are directly dependent from claims 1, 10, and 19 and are therefore distinct from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184